UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission File Number001-37839 TPI Composites, Inc. (Exact name of Registrant as specified in its Charter) Delaware 20-1590775 (Stateorotherjurisdictionof incorporationororganization) (I.R.S.Employer IdentificationNumber) 8501 N. Scottsdale Rd.
